Exhibit 99.1 TripAdvisor Reports Second Quarter 2016 Financial Results NEEDHAM, MA, August 3, 2016 — TripAdvisor, Inc. (NASDAQ: TRIP) today announced financial results for the second quarter ended June 30, 2016. “We took important steps along our key initiatives during the second quarter,” said Steve Kaufer, President and Chief Executive Officer of TripAdvisor. “Hotel instant booking is now live to users around the globe. We also continued to build a more end-to-end travel experience through our attractions, restaurants and vacation rental businesses as we grew bookable supply and improved our consumer offering on all devices, especially on mobile. We continue to play the long game as we navigate our business to deliver the best user experience in travel.” Second Quarter 2016 Financial Summary Three months ended June30, (In millions, except percentages and per share amounts) % Change Revenue $ $ (3 )% GAAP Net Income $ 34 $ 58 )% Adjusted EBITDA (1) $ 95 $ )% Non-GAAP Net Income (1) $ 56 $ 79 )% Diluted Earnings per Share: GAAP $ $ )% Non-GAAP (1) $ $ )% Cash flow from operating activities $ $ 19 % Free cash flow (1) $ $ 23 % Please refer to “Non-GAAP Financial Measures” below for definitions of these non-GAAP financial measures, as well as reconciliations to the most directly comparable GAAP financial measure. Chief Financial Officer Ernst Teunissen added, “Our second quarter financial results reflect the reduced revenue growth and lower profit margin from significant investments we are making in pursuit of our key initiatives. While recent events cloud our near-term visibility, 2016 remains an important year as we navigate our way towards sustainable growth and profitability.” Second Quarter 2016 Summary ● Revenue was $391 million, a decrease of 3% year-over-year. ● GAAP Net Income was $34 million, or $0.23 per diluted share. ● Adjusted EBITDA was $95 million, a decrease of 23% year-over year. ● Non-GAAP net income was $56 million, or $0.38 per diluted share. ● Cash flow from operations was $237 million, an increase of 19%. ● Free cash flow was $218 million, an increase of 23%. ● Average monthly unique visitors reached 350 million*. ● User reviews and opinions reached 385 million at June 30, 2016, covering 1,035,000 hotels and accommodations, 815,000 vacation rentals, 4.1million restaurants and 690,000 attractions and experiences. ● Global launch of instant booking was completed, enabling users around the world to seamlessly book more than 500,000 hotels on TripAdvisor sites. 1 Second Quarter 2016 Financial Summary Revenue for the second quarter of 2016 was $391 million, a decrease of $14 million, or 3% year-over-year. Three months ended June30, (In millions, except percentages) % Change Revenue by Segment: Hotel $ $ (8 )% Non-Hotel 75 62 21 % Total Revenue $ $ (3 )% Revenue by Source: TripAdvisor-branded click-based and transaction (1) $ $ )% TripAdvisor-branded display-based advertising and subscription (2) 72 68 6 % Other hotel revenue (3) 43 38 13 % Non-Hotel 75 62 21 % Total Revenue $ $ (3 )% Revenue by Geography (% of total revenue): North America 58 % 52 % EMEA 30 % 31 % APAC 9 % 12 % LATAM 3 % 5 % Consists of click-based advertising revenue, from TripAdvisor-branded websites, as well as transaction-based revenue from instant booking. Includes revenue from display-based advertising and subscription-based hotel advertising revenue on TripAdvisor-branded sites, as well as content licensing with third party sites. Includes revenue from non-TripAdvisor branded websites, including click-based advertising revenue, display-based advertising revenue and room reservations sold through these websites. GAAP costs and expenses for the second quarter of 2016 were $343 million, an increase of 5% year-over-year.
